Citation Nr: 1210875	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  07-36 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for bilateral pes planus (flat foot) with right foot pain.

2.  Entitlement to a compensable rating for right 4th hammer toe deformity for the period beginning on September 1, 2010.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi, that continued a noncompensable rating, and the Veteran timely appealed that determination.  A decision review officer (DRO), in an August 2008 rating decision, granted a compensable rating of 30 percent, effective in February 2007, the date of the Veteran's claim.

The issue of entitlement to a compensable rating for right 4th hammer toe deformity for the period beginning on September 1, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows the Veteran's bilateral flat foot symptoms manifest primarily in the right foot.

2.  Bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, has not manifested during the current rating period.


CONCLUSION OF LAW

The requirements for an evaluation higher than 30 percent for bilateral flat foot with right foot pain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in March 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § .159(c).  The Veteran has not asserted a failure by VA to assist him with his claim.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis

Historically, a November 2003 rating decision granted service connection for bilateral flat foot with right foot pain with an initial noncompensable rating, effective in October 2001.  VA received the Veteran's current claim for a compensable rating in February 2007.

Flat foot is evaluated under DC 5276.  See 38 C.F.R. § 4.71a.  These codes provide that, severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent rating for unilateral symptoms, and a 30 percent rating for bilateral symptoms.  Id.  To warrant the maximum, 50 percent rating, pronounced bilateral flatfoot must manifest with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  (Emphasis added).  A 30 percent rating is warranted for unilateral pronounced flat foot.  Id.

A March 2007 VA outpatient entry notes the Veteran presented with complaints of arch pain.  The entry also notes the Veteran was recently issued inserts.  The podiatrist noted the Veteran would periodically have some arch pain due to his flat feet.  The Veteran was prescribed Feldene 20 mg.  He noted on a VA Form 21-4142 that he had severe discomfort which impacted his ability to walk for long periods.

The April 2007 VA examination report reflects the Veteran reported he had worked for VA as a food service worker until 2000, when he had to retire due to his nonservice-connected heart disorder, for which he had bypass surgery.  The Veteran reported foot pain and indicated it was located at plantar aspect of the midfoot region.  He noted further that he experienced pain with initial weight bearing in the morning upon first rising.  The pain diminished somewhat after doing stretch exercises.  Prolonged periods of weight bearing were bothersome.  The Veteran reported he received treatment at VA, where he had foot x-rays in February 2005.  The examiner noted those x-rays showed some mild degenerative changes of the right first metatarsal phalangeal joint.  The examiner also noted the entry from the Veteran's March 2007 visit.  The Veteran estimated he could stand for 45 minutes to an hour at a time, and he could be up several hours during a day with intermittent breaks for getting off of his feet.

The examiner noted the Veteran ambulated without assistance of a cane or brace, and he wore cowboy boots.  The Veteran did not wear his inserts, as he reported his feet were swollen that morning.  Physical examination revealed pronated feet with slight flat feet.  The Veteran had normal alignment of the Achilles tendon.  There was no redness, heat, or swelling, of either foot.  Examination of the right foot revealed tenderness to palpation on the plantar aspect of the midfoot region.  The Veteran had full range of motion of the toes without pain.  There was no plantar callosity formation or other evidence of abnormal weight bearing noted.  No pain was noted on manipulation of the foot.  Examination of the left foot revealed tenderness on the plantar aspect of the midfoot region.  The Veteran had full range of motion of the toes without pain.  The examiner noted palpable pulses.

VA and private records reflect the Veteran was referred to a private podiatrist in April 2007.  Records of the initial visit note the Veteran's complaints of pain, and examination revealed a bunion of the right 4th toe.  A September 2007 VA outpatient entry notes the Veteran's inserts were doing well at providing relief for his flat foot symptoms.  

A July 2008 examination report notes the Veteran reported having undergone right toe surgery in October 2007.  The Veteran reported that prior to surgery had he had experienced arch pain.  He reported further that due to his having to walk on his toes because of painful feet, he developed hammer toe.  The Veteran reported bilateral arch pain, right greater than left. On a scale of 1 to 10, he assessed his pain as 2-3/10.  During flare-ups the intensity increased to 6/10.  The Veteran reported he experienced pain at rest, walking, and when standing.  He reported weekly flare-ups, especially after prolonged standing.  Getting off of his feet provided relief.  The Veteran took Piroxicam 20 mg, and sometimes Ibuprofen, for relief, and he also used a cane during flare-ups.  He described stiffness in his feet on rising in the morning, but he denied swelling or redness.  The Veteran reported he used inserts and he could not wear shoes.  He mainly wore Crocs, which helped.  The examiner noted the Veteran could attend to his activities of daily living, but he could not stand for longer than 10 to 15 minutes.  He estimated he could walk less than a half-mile during flare-ups, and a mile at other times.  The Veteran also reported he could not stoop or push up from a squat.  For exercise, the Veteran swam or rode a bicycle, but he could not put pressure on the pedal.  He used a soft pad.

The examiner noted the Veteran walked with a wide-based gait in short steps.  He was unsteady when standing on one leg, could not squat, and he complained of pain when walking on the right foot.  Physical examination revealed no swelling or tenderness in the right ankle.  The findings were the same on the left side.  The examination revealed mild flat foot bilaterally.  Alignment of the Achilles' tendon, weight bearing and non-weight bearing remained unchanged.  There was no pain on manipulation, and no abnormal weight bearing was noted.  Tenderness in the right arch was noted but none in the left arch.  The examiner noted the Achilles' tendon could not be corrected with manipulation.  The Veteran's lower extremities were intact neurologically.  X-rays were interpreted as having shown mild arthritic changes in the right first metatarsophalangeal joint and the prior right toe surgery.  The left foot was normal.  The examiner noted the Veteran's bilateral arch pain, right greater than left.

The evidence of record reflects the Veteran has received extensive treatment, including surgery in October 2007, from R.D.R, DPM.  As noted, Dr. R performed the surgical procedure on the 4th right toe.  The Board notes that the Veteran continued to submit written submissions, and additional records from Dr. R, to the effect that his flat foot disorder should be rated higher.  As a result, the RO arranged another examination in September 2009.

In the interest of brevity, however, the extensive VA records, and Dr. R's records, reflect that the Veteran's primary symptomatology of which he has complained is related to his right 4th toe, not his bilateral flat foot.  The September 2009 examination report, and other associated medical records, show the Veteran's flat foot symptoms have remained consistent.  The Board finds that the medical evidence of record shows that the Veteran's flat foot has not manifested with even unilateral pronounced flatfoot, let alone bilateral pronounced flatfoot.  To the extent the Veteran's disability has manifested at a severe rate, the evidence shows it to be unilaterally.  The September 2009 examination report notes that physical examination of the left foot revealed the left foot as grossly intact.  There was no weakness, edema, or instability.  There was some mild tenderness to palpation of the plantar surface of the mid-arch area.  There was no pronation, and no tenderness or spasm of the Achilles' tendon, or inward displacement.  The examiner assessed the functional limitation of the left foot as mild.  The February 2011 VA examination report also notes the Veteran's more severe symptoms were restricted to his right foot.  Only flat foot was noted in the left foot.

The Board acknowledges the Veteran's several assertions that his constant right foot pain is due to his flat foot symptoms, and they are worse despite surgery.  As noted, however, the medical records reflect the symptoms the Veteran complains of are in fact related to his right 4th toe.  Although the Veteran asserts they are due to his flat foot, there is no evidence the Veteran has medical training.  Further, the Veteran has not reported on a diagnosis to the contrary made by a medical professional.  See 38 C.F.R. § 3.159(a); Jandreau, 492 F. 3d 1372.  Further, the Board finds that diagnosing the etiology of the Veteran's foot pathology is beyond the training and experience of the average layperson.  Thus, the Board rejects the Veteran's assertions and places greater weight on the VA and Dr. R's medical records to the effect that the symptomatology of which the Veteran complains is related to his right 4th toe, for which he is separately rated.

As earlier indicated, VA records and Dr. R's records, note the Veteran's extensive symptomatology related to his right 4th toe.  A December 2009 rating decision granted service connection for right 4th hammertoe, status post-repair, effective in December 2007.  The Board discusses it further below in the remand portion of this decision.

In light of the above, the Board finds the Veteran's bilateral flat foot has more nearly approximated a 30 percent rating for this entire rating period.  38 C.F.R. §§ 4.1, 4.7, 4.71a, DC 5276.  The Board has considered the other rating codes for foot disorders, but they are not applicable to the Veteran's case.  First, the Veteran's flat foot disorder is not rated the maximum allowed under the specific DC for it.  See Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Except for claw foot, see 38 C.F.R. § 4.71a, DC 5278, the other DCs do not allow a rating higher than 30 percent.  Thus, the Veteran's foot disorder does not more nearly approximate a higher rating under DC 5284.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings are permissible.  See Hart, 21 Vet. App. 505.   The evidence of record, however, reflects the Veteran's symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

The December 2011 supplemental statement of the case (SSOC) reflects the DRO considered referral of the Veteran's case for consideration of a higher rating on an extraschedular basis but determined his disability picture was not exceptional.  See 38 C.F.R. § 3.321(b)(1).  The Board finds no basis on which to disagree with the DRO, as the severity of the Veteran's bilateral flat foot disability is fully contemplated by the rating schedule.  There is nothing exceptional about the Veteran's service-connected disability.  The exhibited symptoms and degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration and affirms the DRO's finding.  Id.; Thun v. Peake, 22 Vet. App. 111 (2008), and Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Board further notes that a May 2011 rating decision denied entitlement a total disability evaluation on the basis of individual unemployability due to service-connected disability.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a rating higher than 30 percent for bilateral flat foot with right foot pain is denied.


REMAND

As noted in the decision above, a December 2009 rating decision granted service connection for the right 4th toe with a temporary 100 percent rating, effective in October 2007.  An initial noncompensable rating was assigned as of December 1, 2007.  Following a second surgery, a November 2010 rating decision granted a temporary 100 percent rating, effective in July 2010.  A noncompensable rating was assigned as of September 1, 2010.

In a December 2010 statement (VA Form 21-4148), the Veteran noted his continued chronic pain despite a second surgery, and he asserted that his right foot should be rated higher.  The RO treated the Veteran's December 2010 statement as a claim for an increased rating-apparently for the flat foot.  The Board notes the Veteran is pro se.  Further, the Board finds a fair reading of the Veteran's statement reflects that he in fact disputed the assignment of a noncompensable rating after the temporary 100 percent rating expired on August 31, 2010.  See 38 C.F.R. § 20.201.  Hence, the appeal process started on that issue, and the Veteran is entitled to a SOC on this issue.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The Agency of Original Jurisdiction shall issue a SOC for the issue of entitlement to a compensable rating for right 4th hammer toe deformity for the period beginning on September 1, 2010.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should this claim be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


